Citation Nr: 1817628	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-01 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for loss of sense of smell.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985, from November 1986 to February 1987, from March 1988 to February 1989, from November 1990 to July 1991, and from September 2004 to April 2009, to include service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. The weight of the evidence indicates that the Veteran's sleep apnea had its onset in service.

2. The weight of the evidence indicates that the Veteran's loss of sense of smell had its onset in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2016). 

2. The criteria for service connection for loss of sense of smell have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has specific legal duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of these legal requirements on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea, which he asserts had its onset in service.  The record shows that he was diagnosed with severe obstructive sleep apnea with a positional component in March 2015 (Correspondence, 04/09/2015, p. 1).  The Veteran submitted a statement in March 2015 indicating that he had suspected that he had obstructive sleep apnea in the early 2000s, but avoided any evaluation because a diagnosis of sleep apnea was considered a career-ending issue for pilots by the Federal Aviation Administration (FAA).  His symptoms included awakening in the morning exhausted, and often with headaches, as well as a reputation in his military unit for loud and irregular snoring.  He had been told by his family that he often stopped breathing in his sleep.  He had sought a sleep study when the FAA began to look "more favorably towards helping professional pilots" get treatment for sleep apnea.

A statement by the Veteran's wife in March 2015 noted that she had been concerned about the Veteran's sleep issues and snoring for a long time (Correspondence, 04/09/2015, p. 5).  She had noticed that he snored erratically and loudly, often woke himself up gasping for air, and would go from long periods of no sound or breathing noises to very loud snorts.  They had been concerned about the Veteran seeking treatment for this issue because it might cause him to lose his job as a pilot.

Additionally, two of the Veteran's military buddies submitted statements in March 2015 with respect to his history of snoring (Correspondence, 04/09/2015, pp. 7-8).  They noted that he kept others in the unit awake with his snoring and erratic breathing which became more pronounced over the years.

A VA examination in October 2015 noted that the Veteran had been diagnosed with obstructive sleep apnea (C&P Exam, 10/20/2015).  The examiner stated that the Veteran's lay statements, along with those of his wife and military buddies did not support any evidence of symptoms related to obstructive sleep apnea in service.  In addition, the Veteran had not been seen for any symptoms of obstructive sleep apnea within the first year after service separation.  The examiner offered the opinion that the Veteran's obstructive sleep apnea was not due to his military service, because the diagnosis was not made until five years after service.  In addition, the examiner cited the Veteran's current weight of 243 pounds, as compared to 234 pounds at the time of service separation, and the fact that obesity is the best documented risk factor for obstructive sleep apnea.  It was the examiner's opinion that the Veteran's obstructive sleep apnea was most likely a supervening injury diagnosed many years after his active duty service.

At the August 2016 Board hearing, the Veteran testified that he began experiencing symptoms of obstructive sleep apnea in service, to include waking up choking or gasping (Hearing Testimony, 08/23/2016, p. 3).  He did not go to sick call for his symptoms because he was on active duty as an aviator and a diagnosis of sleep apnea was a grounding condition at that time and would have cost him his flight status.  In recent years, the FAA had changed its stance on sleep apnea in order to bring the problem out in the open, and allowed for pilots to maintain flight status and medical ratings even when sleep apnea has been diagnosed.  The Veteran testified that he had been told by fellow crewmember in service that they wanted to shake him awake because he would stop breathing in his sleep.  When he finally went for his sleep study, the nurse at the time commented that he didn't fit the physical profile of a person with sleep apnea because he was smaller than the people they normally expect to see.

After considering the entirety of the record, to include the evidence set forth above, the Board finds that the Veteran's sleep apnea is shown to have had its onset in service.  The record shows that the Veteran was diagnosed with severe obstructive sleep apnea in 2015.  Sleep apnea is a disorder in which a person's breathing will stop or get very shallow during sleep; normal breathing will start again with a snort or choking sound.  https://medlineplus.gov/sleepapnea.html.  The Veteran has provided testimonial and written evidence of these symptoms being present while he was on active duty service.  In addition to the Veteran's own statements, he has provided written statements from other servicemen and from his wife regarding his longstanding symptoms, particularly the fact that he would stop breathing in his sleep and then start again with a snort.  The Board finds that these statements are both competent and credible evidence of the onset of sleep apnea in service.

The Board acknowledges the opinion of the VA examiner that the Veteran's sleep apnea is not related to his service.  However, this opinion is not persuasive.  Specifically, the examiner stated that none of the statements provided by the Veteran or his wife or his buddies indicated that he had symptoms of sleep apnea in service.  However, the fellow service members attested to the Veteran's erratic breathing during sleep and the Veteran and his wife both attested to him not breathing during sleep and then starting again with a gasp or a snort.  These are clearly potential symptoms of sleep apnea.  The examiner also pointed to the Veteran's weight as a risk factor for sleep apnea; however, the examiner also described the Veteran as weighing 243, only 9 pounds more than he weighed at the time of service separation.  As such, the lack of a significant change in weight between service and the time of diagnosis does not indicate a greater likelihood for sleep apnea after service as compared to during service.  Finally, the VA examiner pointed to the fact that the Veteran had not sought treatment for the condition in service or immediately following service separation.  In that regard, the Board is persuaded by the Veteran's written statement and sworn testimony that this was due to the fear of losing his pilot's license and thereby his means of supporting his family.

For all of the reasons discussed, and resolving any remaining doubt in favor of the Veteran, the Board finds that service connection for sleep apnea is warranted.  38 U.S.C. § 5107(b).

Loss of Sense of Smell

The Veteran also seeks service connection for loss of sense of smell, or anosmia, which he likewise asserts had its onset in service.  The record shows that he was first treated for loss of sense of smell in December 2010 (Medical Treatment Record, 11/06/2015).  The Veteran reported that he had suffered a decreased sense of smell beginning 3 years before or more and had reached the point where he had no sense of smell.  He had experienced issues with sinus congestion and occasional post-nasal drainage, but no other ear, nose, or throat problems.  An examination conducted at that time was inconclusive and medication such as nasal steroids did not change his ability to smell.

The Veteran's primary care provider submitted an opinion in August 2012 regarding the Veteran's anosmia (Medical Treatment Record, 08/14/2012).  The provider noted that the Veteran had been seen for the condition on several occasions and had a normal CT of the sinuses.  Oral and nasal steroids had not been effective.  The provider stated that the Veteran's anosmia had first appeared during his active duty service in the Middle East in 2004 and was not expected to improve.  It was the provider's opinion that the Veteran's anosmia was more likely than not associated with his military service.

A December 2013 statement by a fellow service member described an incident in service with the Veteran (Buddy/Lay Statement, 11/26/2014).  The buddy was rooming with the Veteran when the Veteran woke up complaining of a smell similar to a combination of burning electrical and burning flesh.  The buddy did not smell the odor and a search of the barracks building revealed nothing which could be the cause of the smell.

A VA examination in September 2014 noted that the most common causes of anosmia were cold, allergy, sinus infection, or poor air quality (C&P Exam, 09/15/2014).  The Veteran was confirmed to have been exposed to JP8 (jet fuel) fumes and dust in service, but did not have a documentation of recurrent sinus infections, allergy, or ear/nose/throat problems.  He had not reported or been treated for lack of sense of smell in service.  As a result, the VA examiner offered the opinion that the Veteran's anosmia was less likely than not caused or aggravated by his military service.

A VA examination in February 2016 noted that the Veteran had a current diagnosis of anosmia, but had not been diagnosed or treated in service or within one year of service separation (C&P Exam, 02/18/2016).  The examiner noted the Veteran's treatment in 2010 and the history provided at the time of loss of sense of smell dating back to 2007.  Another doctor, who treated the Veteran in 2012, had listed the symptoms as dating back to 2004.  The examiner noted that the Veteran had not reported any problems with his sense of smell at the time of service separation and had not had a history of sinusitis or frequent colds.  The examiner acknowledged that the history provided by the Veteran at the time of his first treatment would show onset in service, but found it significant that the Veteran had not sought treatment for this problem during service.  As a result, the examiner offered the opinion that the Veteran's anosmia was less likely than not caused by or the result of his active duty service.

At the August 2016 Board hearing, the Veteran testified that he had first noticed his loss of sense of smell when his family pointed it out to him in 2007 (Hearing Testimony, 08/23/2016, p. 6).  He stated that his family would report different smells in the house and he could never smell them, although he attributed this to head colds or sinus congestion which was unrelieved by over the counter medication.  Later, when he consulted a doctor, they discussed phantom smells and he described the electrical smell he had experienced in the Middle East.  The doctor told him that was probably the start of his sense of smell dying.

After considering the entirety of the record, to include the evidence discussed above, the Board finds that the Veteran's anosmia is shown to have had its onset in service.  The Veteran is considered competent to provide evidence regarding symptoms he experienced and things perceived by the senses.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  As such, he is in a unique position to observe and report on his own ability or inability to smell.  The Veteran's testimony at hearing was competent and credible and the Board finds no reason to doubt the history he has provided of a gradual loss of sense of smell beginning in about 2007, during his active duty service period.  This history is the same provided to his treating physician in December 2010.

The Board has considered the negative opinion offered by the VA examiner and the concerns regarding the statement of the other physician that the Veteran's symptoms began in 2004.  In light of the lay statement submitted by the fellow service member, as well as the Veteran's own testimony at hearing regarding the burning smell perceived in 2004, the Board finds that the use of the date 2004 in the opinion by Dr. Smith reasonable.  Regardless, however, of the discussion of the onset in 2004, the Board notes the prevailing evidence that the loss of sense of smell was evident to the Veteran and others by 2007, which is still within his active duty service period.  The fact that the Veteran did not report this symptom or seek treatment for it at that time is not dispositive.

For all of these reasons, and affording the Veteran the benefit of any remaining doubt, the Board finds that service connection for anosmia or lack of sense of smell should be granted.  38 U.S.C. § 5107(b).

ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for loss of sense of smell is granted.


______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


